Name: Commission Regulation (EEC) No 1310/90 of 18 May 1990 amending Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  accounting
 Date Published: nan

 19 . 5 . 90 Official Journal of the European Communities No L 129/29 COMMISSION REGULATION (EEC) No 1310/90 of 18 May 1990 amending Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, the butter has been taken over and shortening the maximum time limit for payment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular the first subparagraph of Article 7a ( 1 ) and Article 7a (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 In Article 9 of Regulation (EEC) No 1589/87 '90th' is replaced by '45th' and ' 120th' by '65th' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable for the first time to butter sold following the second invitation to tender of the month of May 1990 . Whereas under Article 9 of Commission Regulation (EEC) No 1589/87 (3), butter purchased by an intervention agency is paid for during a period commencing on the 90th day following that on which it was taken over ; whereas in the case of commercial transactions between private persons payment is made within a shorter period ; whereas these periods should now be brought into closer conjunction by reducing the earliest date for payment following intervention purchasing to the 45th day after This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13. 0 OJ No L 378 , 27. 12. 1989, p. 1 . (3) OJ No L 146, 6. 6 . 1987, p . 27.